United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2108
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Joseph R. Gabourel, also known as     *
jowee6869,                            * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                              Submitted: November 14, 2006
                                 Filed: November 22, 2006
                                  ___________

Before BYE, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                             ___________

PER CURIAM.

      Joseph R. Gabourel entered a conditional plea of guilty to using the Internet to
attempt to entice a minor to engage in illegal sexual activity in violation of 18 U.S.C.
§ 2422(b), preserving the right to appeal the district court's1 denial of his motion to
dismiss the indictment based on the defense of legal impossibility. The "minor"
Gabourel solicited was an undercover police officer posing as a minor. Gabourel
contends § 2422(b) requires the victim to be an actual minor.


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       This same contention has since been squarely addressed and rejected in United
States v. Helder, 452 F.3d 751, 756 (8th Cir. 2006) ("[W]e hold that an actual minor
victim is not required for an attempt conviction under § 2422(b)"); see also United
States v. Hicks, 457 F.3d 838, 841 (8th Cir. 2006) (following Helder). Following
Helder, we affirm the district court.
                        ______________________________




                                        -2-